DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Claim 1, the terms “Parent” and “Child” should not be capitalized within the body of the claim. Further, the claim recites a Parent and Child well, but fails to disclose the relationship between both wells. That is, the skilled person may call any well in a hydrocarbon development a Parent and a Child well. It is unclear how the reader is supposed to select or distinguish between the one and the other. The confusion is further enhanced by the fact that hydraulic fracture growth is very much influenced by the applied injection pressure and the reservoir and injected fluid properties. Some fractures may grow over very large distances. As such, it appears that practically any wellbore pair in a given reservoir may be called Parent and Child.  
The term “about” in claims 4-9 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’019 (WO 2018/089019 cited by applicant) in view of CA’470 (CA 3058470). 
 	With respect to claim 1, WO’019 discloses a method for minimizing the creation and existence of frac hits in an oil field comprising the step of pumping treatment fluids into the Parent well (paragraph [0048]: "Example 1 ... and injecting the natural gas into the parent well to
pressurize the reservoir volume through the parent well.") before performing the
frac on the Child well (paragraph [0048]: "Example 5. The method of Example 1,
further comprising drilling a child well after pressurizing the reservoir volume
through the parent well.") wherein the treatment fluid comprises nanoparticles
(paragraph [0048]: "Example 8. The method of Example 7, wherein the
fracturing fluid further comprises a base fluid selected from the group consisting
of viscosifier agents, carrier aqueous fluids, proppants, demulsifiers, corrosion
inhibitors, friction reducers, clay stabilizers, scale inhibitors, biocides, breaker
aids, mutual solvents, surfactants, anti-loam agents, defoamers, viscosity
stabilizers, iron control agents, diverters, emulsifiers, non-emulsifiers, foamers,
foaming agents, nanoparticles-stabilized foams, oxygen scavengers, PH control
agents, and buffering agents."). 
 	However, WO’019 fails to teach colloidal silica nanoparticles as specifically called for in the claim. Example 6 of WO’019 describes that "asymmetric fracturing towards the parent well during stimulation of a reservoir volume through a child well can be avoided by pumping of nanoparticles as base fracturing fluid in the parent well prior to fracturing the child well which for the skilled person in the art is analogous to 
"minimizing the creation and existence of frac hits" as claimed. The problem to be solved by the present invention may therefore be regarded as how to select the best injection fluid for a parent well to avoid frac-hits occurring. 
	CA’470 teaches a method that includes utilizing brine resistant colloidal silica nanoparticles and surfactants and optionally one or more terpenes (abstract, p. 11-15, p. 21 (1st par.), and Examples) for the purpose of treating hydrocarbon formations (including fracturing, p. 7, last par.). 
	It would be considered obvious to one of ordinary skill in the art to have provided the method of WO’019 with brine resistant colloidal silica nanoparticles and surfactants and optionally one or more terpenes in order to achieve/tailor the desired formation treatment. 

With respect claim 2, WO’019 fails to explicitly teach wherein said colloidal silica nanoparticles are brine resistant colloidal silica nanoparticles. CA’470 teaches a method that includes utilizing brine resistant colloidal silica nanoparticles and surfactants and optionally one or more terpenes (abstract, p. 11-15, p. 21 (1st par.), and Examples) for the purpose of treating hydrocarbon formations (including fracturing, p. 7, last par.). 
	It would be considered obvious to one of ordinary skill in the art to have provided the method of WO’019 with brine resistant colloidal silica nanoparticles and surfactants and optionally one or more terpenes in order to achieve/tailor the desired formation treatment. 

With respect to claim 3, WO’019 fails to explicitly teach wherein said treatment fluid comprises brine resistant colloidal silica nanoparticles and surfactants and optionally one or more terpenes. CA’470 teaches a method that includes utilizing brine resistant colloidal silica nanoparticles and surfactants and optionally one or more terpenes (abstract, p. 11-15, p. 21 (1st par.), and Examples) for the purpose of treating hydrocarbon formations (including fracturing, p. 7, last par.). 
	It would be considered obvious to one of ordinary skill in the art to have provided the method of WO’019 with brine resistant colloidal silica nanoparticles and surfactants and optionally one or more terpenes in order to achieve/tailor the desired formation treatment. 

With respect to claims 4-9, although WO’019 is silent as to the exact % concentration of nanoparticles in the treatment fluid as instantly claimed, it would have been obvious to a person having ordinary skill in the art to provide for a nanoparticle concentration in the treatment fluid as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CA 2827559 teaches a method including colloidal silica nanoparticles used in fracturing operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        4/9/2022